Citation Nr: 0601634	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-34 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1979, and has additional service in the Texas Air National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in San Antonio, Texas in August 2004 to 
present testimony on the issue on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has 
been associated with the claims file.

The veteran submitted additional medical evidence after the 
hearing, without a waiver, and so the Board was required to 
remand the claim in December 2004 to afford the RO the 
opportunity to review the new evidence.  A supplemental 
statement of the case was issued in February 2005.


FINDING OF FACT

The veteran's left knee pain was first manifested many years 
after service and is not related to his service.


CONCLUSION OF LAW

The veteran's left knee pain was not incurred or aggravated 
in his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for a left knee 
disability.  In this context, the Board notes that a 
substantially complete application was received in December 
2001.  In March 2002, prior to its adjudication of this 
claim, the AOJ provided notice to the veteran regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any information or evidence he wished VA to 
retrieve for him.  Thus, the Board finds that the content and 
timing of the March 2002 notice comport with the requirements 
of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Complete service 
medical records are associated with the claims file.  All 
identified post-service treatment records have been secured.  

The veteran has not been afforded a VA examination.  However, 
as will be discussed more fully below, based on a review of 
the record, one is not required.  See 38 C.F.R. § 3.159 
(2005).

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran contends that service connection should be 
established for a chronic left knee disability, as he spent 
nine months in service loading bombs, which he testified 
required him to kneel down frequently.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, service medical records reveal two instances of 
complaints of knee pain, in September 1975 and July 1977.  On 
both occasions, examinations yielded normal results.  The 
veteran's May 1979 separation examination and accompanying 
medical history report were negative for pathological 
findings or complaints referable to the knee.  He 
specifically denied having, or ever having had, lameness or a 
"trick" or locked knee.

Post-service medical records consist of private treatment 
records from various sources, dated from July 1993 to October 
2004.  These document on-going treatment for diffuse joint 
pain, to include pain in the veteran's left knee.  X-rays in 
July 1993, April 2004, and August 2004 are all within normal 
limits.  The only diagnosis referable to the knee is joint 
pain.  The etiology of the knee pain is generally referred to 
in the context of the veteran's hemochromatosis, a disorder 
of iron metabolism characterized most commonly by joint pain, 
with which he was diagnosed in 1991.  In August 2004, the 
veteran's treating physician related the pain to the 
veteran's occupation as a mail carrier.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection.  While 
there were two acute episodes in service of knee pain, 
neither resulted in a diagnosis.  The first documented 
instance of treatment for knee pain is nearly fifteen years 
after service, and is related alternately to a blood disorder 
or to his occupation as a mail carrier.  There is simply no 
evidence of continuity of symptoms or of any medical nexus 
between the veteran's service and any current knee disorder.  
Under these circumstances, the benefit of the doubt provision 
does not apply.  


ORDER

Entitlement to service connection for a chronic left knee 
disability is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


